TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                               FILED IN
                                                                                        12th COURT OF APPEALS
                                                                                             TYLER, TEXAS
Court of Appeals No. (If known):    12-14-00317-CR                                      1/27/2015 8:59:48 AM
                                                                                             CATHY S. LUSK
Trial Court Style: STATE OF TEXAS V. DANIEL WAYNE McLEMORE                                       Clerk

Trial Court & County: 402ND JUDICIAL DISTRICT, WOOD COUNTY Trial Court No.: 22,004-2013

Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due:                 12-28-14

Anticipated Number of Pages of Record:            700+

I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


      to the best of my knowledge, the Appellant has made no claim of indigence and has failed to
either pay the required fee or to make arrangements to pay the fee for preparing the record.
       my duties listed below preclude working on this record:


       Other. (Explain.):
I am in a two-week jury trial and have to complete daily copy for attorneys on both sides. I am
requesting 30 days to complete the record, but if that is not acceptable, I respectively ask the Court, in
the alternative, to grant me 14 days. Thank you..


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by FEB. 27, 2015,
 and I hereby request an additional 30 days, or in the alternative 14 days, within which to prepare it.
 TEX. R. APP. P. 37.3.

In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the trial Court's judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

Date: JANUARY 27, 2015

Signature: /X/ UNA B. GARLAND

Office Phone Number                                 Printed Name
(903) 763-5432                                      UNA B. GARLAND

E-mail: ugarland@co.wood.tx.us                      Official Title: OFFICIAL COURT REPORTER
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:
Certificate requirements. A certificate of service must be signed by the person who made the service and must
state:

(1) the date and manner of service;
(2) the name and addresses of each person served; and
(3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                             Lead Counsel for APPELLEE(S):
MR. BRANDON BAADE                                          MR. TOM BURTON
ATTORNEY AT LAW                                            ASSISTANT DISTRICT ATTORNEY
P.O. BOX 448                                               WOOD COUNTY, TEXAS
QUITMAN, TX 75738                                          P.O. BOX 689
brandonbaadelaw@gmail.com                                         QUITMAN, TX 75783
                                                           blaw6323@live.com